Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kevin Kuelbs (Reg. No. 72074) on 6/13/2022 and 6/15/2022.

The application has been amended as follows: Claims 10, 18 and 20 are amended, claims 12, 14 and 16 are cancelled. 

1. - 9. (Previously Canceled)
(Currently Amended) A terminal comprising:
a transmitter that transmits at least one of a physical uplink control channel based on a [[smaller]] first priority parameter and a physical uplink shared channel based on a [[larger]] second priority parameter; and
a processor that, when a scheduled duration of the physical uplink shared channel overlaps a transmission timing of the physical uplink control channel, cancels a transmission of the physical uplink control channel, 
wherein, when [[a]] the scheduled duration of the physical uplink shared channel based on the [[larger]] second priority parameter overlaps a transmission timing of uplink control information based on the [[larger]] second priority parameter, the processor piggybacks the uplink control information on the physical uplink shared channel,
wherein, when the scheduled duration of the physical uplink shared channel overlaps the transmission timing of the physical uplink control channel, the processor cancels the transmission of the physical uplink control channel after an overlapping duration, and
wherein the second priority parameter has a higher priority than the first priority parameter.
(Previously Canceled) 
(Canceled) 
(Previously Canceled)
(Canceled) 
(Previously Canceled) 
(Canceled) 
(Previously Canceled) 
(Currently Amended) A radio communication method for a terminal, comprising:
transmitting at least one of a physical uplink control channel based on a [[smaller]] first priority parameter and a physical uplink shared channel based on a [[larger]] second priority parameter; and
when a scheduled duration of the physical uplink shared channel overlaps a transmission timing of the physical uplink control channel, canceling a transmission of the physical uplink control channel,
wherein, when [[a]] the scheduled duration of the physical uplink shared channel based on the [[larger]] second priority parameter overlaps a transmission timing of uplink control information based on the [[larger]] second priority parameter, the terminal piggybacks the uplink control information on the physical uplink shared channel,
wherein, when the scheduled duration of the physical uplink shared channel overlaps the transmission timing of the physical uplink control channel, the transmission of the physical uplink control channel is canceled after an overlapping duration, and
wherein the second priority parameter has a higher priority than the first priority parameter.
(Previously Canceled) 
(Currently Amended) A system comprising a terminal and a base station, wherein
the terminal comprises:
a transmitter that transmits at least one of a physical uplink control channel based on a [[smaller]] first priority parameter and a physical uplink shared channel based on a [[larger]] second priority parameter; and
a processor that, when a scheduled duration of the physical uplink shared channel overlaps a transmission timing of the physical uplink control channel, cancels a transmission of the physical uplink control channel,
wherein, when [[a]] the scheduled duration of the physical uplink shared channel based on the [[larger]] second priority parameter overlaps a transmission timing of uplink control information based on the [[larger]] second priority parameter, the processor piggybacks the uplink control information on the physical uplink shared channel,
wherein, when the scheduled duration of the physical uplink shared channel overlaps the transmission timing of the physical uplink control channel, the processor cancels  transmission of the physical uplink control channel after an overlapping duration, and
wherein the second priority parameter has a higher priority than the first priority parameter, and
the base station comprises:
a receiver that receives at least one of the physical uplink control channel and the physical uplink shared channel.


End of amendment. 

Allowable Subject Matter
Claims 10, 18 and 20 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding amended claim 10, recites a terminal comprising: a transmitter that transmits at least one of a physical uplink control channel based on a first priority parameter and a physical uplink shared channel based on a second priority parameter; and a processor that, when a scheduled duration of the physical uplink shared channel overlaps a transmission timing of the physical uplink control channel, cancels a transmission of the physical uplink control channel, wherein, when the scheduled duration of the physical uplink shared channel based on the second priority parameter overlaps a transmission timing of uplink control information based on the second priority parameter, the processor piggybacks the uplink control information on the physical uplink shared channel, wherein, when the scheduled duration of the physical uplink shared channel overlaps the transmission timing of the physical uplink control channel, the processor cancels the transmission of the physical uplink control channel after an overlapping duration, and wherein the second priority parameter has a higher priority than the first priority parameter. 

Prior art on record Kim teaches MTC UCI and data transmission and when the repeatedly transmitted PUCCH and PUSCH are overlapped over subframe, the PUCCH is piggybacked to PUSCH based on number of repeated transmissions. However, the reference does not teach different priority levels for the transmissions, or canceling PUCCH after the overlapping period. 

Prior art on record Mariniar teaches priority based transmission of UCI, PUCCH, PUSCH and further teaches to piggybacking (multiplex) UCI to PUSCH if the transmission profile (priority) are same for the UCI and PUSCH. However, the reference does not teach canceling PUCCH after the overlapping period when the priorities of uplink control and uplinks shared channels are different. 

Prior arts on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 10. Thus, claim 10 is allowed. Independent claims 18 and 20 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/15/2022